Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2019 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “gathering data from the plurality of content provider platforms; generating a plurality of transport-service graphs, wherein each transport- service graph comprises a plurality of nodes and internal edges connecting the nodes, wherein the nodes represent stops in a corresponding public- transportation network and the internal edges represent connections between the stops; generating a connection graph comprising the plurality of transport-service graphs; wherein the route selecting process comprises: selecting an origin node and a destination node in the connection graph according to the origin and destination, respectively; selecting one or more routes between the origin node and the destination node comprising joining for a route a number of successive segments, a segment being a transportation connection between two nodes of a single transport- service graph by one or more internal edges; wherein the offer building process comprises: sending at least one query asking a price and availability of a segment of the routes selected by the route selecting process to a respective content provider platform, wherein the query comprises at least one of departure time and arrival time of the segment based on at least one of the departure time and the arrival time of the request and on an estimated travel duration of preceding and subsequent segments, respectively; aggregating responses from the queried content provider platforms in order to build an itinerary for each route selected, thereby building a set of itineraries; generating an offer comprising the set of itineraries to be sent to the content-requesting client.” (claim 1)
“a route module that is arranged to gather the data associated with the plurality of content provider platforms, arranged to generate at least one transport-service graph and a connection graph representing the correlations of the gathered data before a request from the content-requesting client is received, wherein the at least one transport-service graph comprises internal edges, and arranged to select one or more routes from the connection graph after the request from the content-requesting client is received, comprising joining for a route a number of successive segments, a segment being a transportation connection between two nodes of a single transport-service graph by one or more internal edges; an offer module arranged to obtain the selected routes, query at least one content provider platform for a price and availability of at least one segment of the routes selected, and aggregate responses from the at least one queried content provider platform to build an itinerary for each route selected, thereby building a set of itineraries; and wherein the distributed computer system is further arranged to send the set of itineraries to the content-requesting client.” (claim 17)
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human but for the recitation of generic computer components under certain methods of organizing human activity (business and sales relations). That is, other than reciting “client interface” nothing in the claim element precludes the steps from practically being performed by a human using generic computer components. For example, “gathering”, “generating”, “generating”, “selecting”, “selecting”, “sending”, “aggregating”, “generating”, “arranged”, “arranged”, “arranged”, “obtain”, “query” and “aggregate” in the context of this claim encompasses the user to manually arrange transportation for users. 
This judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements- a “interface” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1 and 17 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-16 and 18-20, further describe the identified abstract idea. In addition, the limitations of claims 2-16 and 20 define how the transportation is arranged which further describes the abstract idea. The generic computer component of claims 18-19 (interface) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Rejections - 35 USC § 112
            The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 20, a reference to a statutory class is disclosed as different from the dependent claim. Such limitations cause confusion to where infringement is made on a claim. As such the claim is determined to be indefinite. Claim 20 should be rewritten in independent form. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mundinger et al. referred to hereafter as Mundinger (U.S. Patent No. 9,261,374) in view of Kim et al. referred to hereafter as Kim (U.S. Patent Application Publication No. 2016/0260183).

As to claims 1, 17 and 20, Mundinger teaches a method, system and medium of handling requests of a content-requesting client by querying a plurality of content provider platforms, wherein a request comprises an origin, a destination, and at least one of a departure time and an arrival time, wherein the method comprises a graph generating process performed by a route module before a request from the content-requesting client is received, a route selecting process performed by the route module after the request from the content-requesting client is received, and an offer building process performed by an offer module after the performance of the route selecting process, wherein the graph generating process comprises: 
gathering data from the plurality of content provider platforms (col. 10 lines 18-54); 
generating a plurality of transport-service graphs, wherein each transport-service graph comprises a plurality of nodes and internal edges connecting the nodes, wherein the nodes represent stops in a corresponding public-transportation network and the internal edges represent connections between the stops (col. 4 lines 64-col. 5 lines 15, col. 7 lines 27-67, col. 9 lines 8-15, col. 10 lines 1-15); 
generating a connection graph comprising the plurality of transport-service graphs (col. 4 lines 64-col. 5 lines 15, col. 7 lines 27-67, col. 9 lines 8-15, col. 10 lines 1-15, fig. 2 and 4); 
wherein the route selecting process comprises: selecting an origin node and a destination node in the connection graph according to the origin and destination, respectively (fig. 2, col. 10 lines 1-15); 
selecting one or more routes between the origin node and the destination node comprising joining for a route a number of successive segments, a segment being a transportation connection between two nodes of a single transport-service graph by one or more internal edges (col. 4 lines 64-col. 5 lines 15, col. 7 lines 27-67, col. 9 lines 8-15, col. 10 lines 1-15); 
wherein the offer building process comprises: sending at least one query comprising at least one of departure time and arrival time of the segment based on at least one of the departure time and the arrival time of the request and on an estimated travel duration of preceding and subsequent segments, respectively (col. 9 lines 51-53 and col. 13 lines 19-30); 
aggregating responses from the queried content provider platforms in order to build an itinerary for each route selected, thereby building a set of itineraries (fig. 4); 
generating an offer comprising the set of itineraries to be sent to the content-requesting client (fig. 4).
Mundinger does not teach:
sending at least one query asking a price and availability of a segment of the routes selected by the route selecting process to a respective content provider platform,
	However, Kim teaches:
gathering data from the plurality of content provider platforms (para. 8, 46 and 48); 
generating a plurality of transport-service graphs, wherein each transport-service graph comprises a plurality of nodes and internal edges connecting the nodes, wherein the nodes represent stops in a corresponding public-transportation network and the internal edges represent connections between the stops
sending at least one query asking a price and availability of a segment of the routes selected by the route selecting process to a respective content provider platform (para. 8, 46 and 48, fig. 7, 8A-D and 9),
	It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to send at least one query asking a price and availability of a segment of the routes selected by the route selecting process to a respective content provider platform in Mundinger as taught by Kim. Motivation to do so comes from the teachings of Kim that doing so would allow the user to easily and efficiently view and select routes between an origin and a destination based on price and availability(col. 9 lines 51-53 and col. 13 lines 19-30).
As to claim 2, Mundinger in view of Kim teach the method of claim 1. 
Mundinger further teaches:
the plurality of content provider platforms each being associated with at least one public-transportation network.
As to claim 3, Mundinger in view of Kim teach the method of claim 2. 
Mundinger further teaches:
each of the transport-service graphs corresponds to a public-transportation network operated by a transport operator with a given mode of transportation (col. 4 lines 64-col. 5 lines 15.
As to claim 4, Mundinger in view of Kim teach the method of claim 1. 
Mundinger further teaches:
each node is reachable by at least one of the other nodes through one or more internal edges (col. 4 lines 64-col. 5 lines 15 and fig. 2 and 4).
As to claim 5, Mundinger in view of Kim teach the method of claim 1. 
Mundinger further teaches:
the estimated travel duration of segments is determined by the route module (col. 6 lines 26-65).
As to claim 6, Mundinger in view of Kim teach the method of claim 1. 
Mundinger further teaches:
selecting the one or more routes comprises ranking of the one or more routes according to at least one routing parameter, wherein the at least one routing parameter comprises the estimated travel duration for at least one segment of a selected route (col. 7 lines 37-67).
As to claim 7, Mundinger in view of Kim teach the method of claim 6. 
Mundinger further teaches:
the at least one routing parameter comprises a frequency of transportation options for at least one segment of a selected route (col. 7 lines 37-col. 8 lines 57).
As to claim 8, Mundinger in view of Kim teach the method of claim 1. 
Mundinger further teaches:
selecting the one or more routes comprises selecting routes with at least one of minimal estimated travel duration and maximal frequency of transportation options (col. 7 lines 37-col. 8 lines 57).
As to claim 9, Mundinger in view of Kim teach the method of claim 1. 
Mundinger further teaches:
the offer building process further comprises discarding a selected route in response to a segment of that route being unavailable (col. 11 lines 8-27).
As to claim 10, Mundinger in view of Kim teach the method of claim 1. 
Mundinger further teaches:
the graph generating process further comprises generating a metagraph comprising a plurality of metagraph nodes and metagraph edges, wherein each metagraph node represents a transport-service graph and the metagraph edges represent options of changing from a first public-transportation network associated with a first transport-service graph to a second public-transportation network associated with a second transport-service graph (col. 7 lines 37-col. 8 lines 57 and fig. 3-4).
As to claim 11, Mundinger in view of Kim teach the method of claim 10. 
Mundinger further teaches:
the metagraph comprises data related to at least one of nodes and edges of the connection graph (col. 7 lines 37-col. 8 lines 57 and fig. 3-4).
As to claim 12, Mundinger in view of Kim teach the method of claim 10. 
Mundinger further teaches:
selecting the one or more routes comprises applying at least one path-optimization algorithm to at least one of the connection graph and the metagraph (col. 7 lines 37-col. 8 lines 57 and fig. 3-4).
As to claim 13, Mundinger in view of Kim teach the method of claim 1. 
Mundinger further teaches:
selecting the one or more routes is based on at least one user-preference parameter (col. 7 lines 37-col. 8 lines 57 and fig. 3-4).
As to claim 14, Mundinger in view of Kim teach the method of claim 13. 
Mundinger further teaches:
routes that are not in compliance with the at least one user-preference parameter are dismissed (col. 11 lines 8-27).
As to claim 15, Mundinger in view of Kim teach the method of claim 6. 
Mundinger further teaches:
the at least one routing parameter comprises a minimum interchange duration in-between two subsequent segments (col. 7 lines 37-col. 8 lines 57 and fig. 3-4).
As to claim 16, Mundinger in view of Kim teach the method of claim 1. 
Mundinger further teaches:
a plurality of queries associated with one or more segments directed to a single content provider platform are grouped to a single query to the respective content provider platform (col. 7 lines 37-col. 8 lines 57 and fig. 3-4).
As to claim 18, Mundinger in view of Kim teach the system of claim 17. 
Mundinger further teaches:
the client interface is further arranged to communicate with a hand-held device operated by a content-requesting client (col. 5 lines 19-41 and col. 6 lines 20-42 and fig. 1).
As to claim 19, Mundinger in view of Kim teach the system of claim 17. 
Mundinger further teaches:
a provider interface arranged to exchange itinerary-oriented messages with the plurality of content provider platforms (col. 5 lines 19-41 and col. 6 lines 20-42).

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZEINA ELCHANTI/Examiner, Art Unit 3628